            Case 2:16-cv-00608-RFB-DJA Document 91
                                                90 Filed 03/08/21
                                                         03/04/21 Page 1 of 3




     THE JIMMERSON LAW FIRM, P.C.
1
     JAMES J. JIMMERSON, ESQ.
2    Nevada Bar No. 000264
     jimmerson@jimmersonlawfirm.com
3    JAMES M. JIMMERSON, ESQ
     Nevada Bar No.: 12599
4    jmj@jimmersonlawfirm.com
5    415 South 6th Street, Suite 100
     Las Vegas, Nevada 89101
6    Tel No.: (702) 388-7171
     Fax No.: (702) 380-6406
7    Attorneys for Plaintiff
8    FRANCIS G. WATSON

9                              UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA
11

12    FRANCIS G. WATSON, individual,                Case No.: 2:16-cv-00608 -RFB-DJA

13                        Plaintiff,
      vs.
14
                                            STIPULATION AND [PROPOSED]
15    RYAN P. MOLCHAN, M.D., an individual; ORDER TO EXTEND STATUS REPORT
      UNITED STATES OF AMERICA; DAN L. DEADLINE
16    EISENBERG, M.D., an individual;
      SHEPHERD EYE CENTER, LTD, a
17    Nevada Domestic Professional
18    Corporation;
                        Defendants.
19

20

21
            COME NOW Plaintiff Francis G. Watson (“Plaintiff”), by and through his
22
     counsel of record, The Jimmerson Law Firm, Defendants Dan L. Eisenberg, M.D. and
23
     Shepherd Eye Center Ltd., by and through their counsel of record, Hall Jaffe &
24
     Clayton, and Defendant United States of America, and hereby stipulate and agree to
25
     a 60-day extension of the deadline of the Status Report currently due on March 8,
26
     2021. Good cause exists for the requested extension.
27

28



                                                1
           Case 2:16-cv-00608-RFB-DJA Document 91
                                               90 Filed 03/08/21
                                                        03/04/21 Page 2 of 3




1          As the Court knows, Plaintiff Francis Watson has passed. Mr. Watson left a
2    Last Will and Testament, which named Irene Pettice as his personal representative
3    and the devisee of his assets. On September 2, 2020, Ms. Pettice filed her Petition for
4    Summary Administration of Estate and Issuance of Letters of Administration (the
5    “Petition”) in the Eighth Judicial District Court of Clark County, Nevada, so that she
6    may act on behalf of Mr. Watson’s estate.
7          That matter has Case No. P-20-104100-E and is before the Honorable Judge
8    Gloria Sturman, Department 26. The Hearing on Ms. Pettice’s Petition was
9    scheduled for March 5, 2021, but is being scheduled for a date in April 2021.
10
           Thus, the Parties to this matter hereby stipulate and agree to a 60-day
11
     extension of the deadline of the Status Report currently due for March 8, 2021.
12

13

14

15

16
     ///
17

18

19

20   ///
21

22

23

24   ///

25

26

27

28



                                                 2
     Case 2:16-cv-00608-RFB-DJA Document 91
                                         90 Filed 03/08/21
                                                  03/04/21 Page 3 of 3




     The Parties seek this extension in good faith and not for the purpose of delay.
1

2    Dated this 4th day of March, 2021.
3

4    THE JIMMERSON LAW FIRM                   UNITED STATES ATTORNEY
5    /s/ James J. Jimmerson, Esq.             /s/ Brian Irvin, Esq.
     JAMES J. JIMMERSON, ESQ.                 BRIAN IRVIN, ESQ.
6    Nevada Bar No. 00244                     Illinois Bar No. 6306228
     JAMES M. JIMMERSON, ESQ.                 501 Las Vegas Blvd.
7    Nevada Bar No. 12559                     Suite 1100
     415 S. Sixth Street, Suite 100           Las Vegas, Nevada 89101
8    Las Vegas, Nevada 89101                  Attorneys for Defendant
     Attorneys for Plaintiff                  United States of America
9

10   JOHN H. COTTON & ASSOCIATES, LTD.
11   /s/ Michael D. Navratil, Esq.
     MICHAEL D. NAVRATIL, ESQ.
12   John H. Cotton & Associates, Ltd.
     900 West Sahara Avenue, Suite 200
13   Las Vegas, Nevada 89117
     (702) 832-5909
14   Attorney for Defendant Eisenberg
15                                     ORDER

16
     Upon the Stipulation of the parties hereto and good cause appearing therefor:
17
     IT IS SO
     IT IS HEREBY ORDERED
              ORDERED. Joint Status Report due May 7, 2021.
18

19              8th
     DATED this ____ day of March, 2021.
20

21                                           ________________________________
                                                MAGISTRATE JUDGE
                                    ______________________________________
22
                                    DANIEL J. ALBREGTS
23                                  UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28



                                          3
